In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 15-2076
BARRY EPSTEIN,
                                                  Plaintiff-Appellant,

                                 v.

PAULA EPSTEIN and
JAY FRANK,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 14 C 8431 — Thomas M. Durkin, Judge.
                     ____________________

 ARGUED DECEMBER 10, 2015 — DECIDED DECEMBER 14, 2016
                     ____________________

   Before POSNER, MANION, AND SYKES, Circuit Judges.
    SYKES, Circuit Judge. Barry Epstein sued his estranged
wife, Paula, alleging that she violated the federal Wiretap-
ping and Electronic Surveillance Act by intercepting his
emails. The action arises from the couple’s acrimonious
divorce. Paula accused Barry of serial infidelity, so in discov-
ery Barry asked her for all documents related to that accusa-
tion. Paula complied and produced copies of incriminating
2                                                     No. 15-2076

emails between Barry and several other women. Her discov-
ery response spawned this satellite litigation (the divorce
action is still pending). Barry alleges that Paula violated the
Wiretap Act by surreptitiously placing an auto-forwarding
“rule” on his email accounts that automatically forwarded
the messages on his email client to her.1 He also claims that
Paula’s divorce lawyer violated the Act by “disclosing” the
intercepted emails in response to his discovery request. The
district judge dismissed the suit on the pleadings.
   We affirm in part and reverse in part. The complaint
doesn’t state a Wiretap Act claim against Paula’s lawyer. The
lawyer can’t be liable for disclosing Barry’s own emails to him
in response to his own discovery request. The allegations
against Paula, on the other hand, technically fall within the
language of the Act, though Congress probably didn’t
anticipate its use as a tactical weapon in a divorce proceed-
ing.
                         I. Background
    We take the following factual account from the amended
complaint, accepting it as true for present purposes. Paula
and Barry Epstein married in 1970. In 2011 Paula filed for
divorce in Cook County Circuit Court, accusing her husband
of infidelity. The divorce case has dragged on since then and
remains unresolved. During discovery Barry’s lawyer sent
Paula’s lawyer a document request asking for production of
“[a]ny and all communications, documents, e-mails, text


1  An email client is a computer program that is used to access and
manage a user’s email. The program can be installed directly on the
user’s computer (like Microsoft Outlook) or can be a web application
(like Gmail).
No. 15-2076                                                        3

messages, photographs, notes, credit card slips, bank state-
ments, or other document whatsoever, which allegedly
relate[] to [Paula’s allegation of] infidelity.”
    Jay Frank was Paula’s lawyer. In response to this docu-
ment request, he produced (among other things) copies of
email correspondence between Barry and several women.
On the face of it, the messages seem to have been forwarded
from Barry’s email accounts to Paula’s. This came as a shock
to Barry; he inferred from this discovery response that Paula
must have secretly placed a “rule” on his email accounts
automatically forwarding his messages to her.
    With the divorce action still ongoing, Barry filed this fed-
eral suit against Paula and Frank pursuant to 18 U.S.C.
§ 2520, which authorizes civil actions against persons who
violate the Wiretap Act. The complaint alleges that Paula
unlawfully intercepted, disclosed, and used Barry’s emails in
violation of the Act, and that Frank violated the Act by
unlawfully disclosing and using the emails in the divorce
proceeding.2 Copies of some of the intercepted emails were
attached to the complaint as exhibits.
    Paula and Frank separately moved to dismiss for failure
to state a claim under Rule 12(b)(6) of the Federal Rules of
Civil Procedure. Both argued that intercepting an email
doesn’t violate the Wiretap Act unless the acquisition occurs
contemporaneously with the email’s transmission. The
emails attached to the complaint bear date and time mark-
ings showing that they may not have been intercepted
contemporaneously with their transmission. The defendants

2The suit also included a state-law claim against Paula for intrusion
upon seclusion, but that claim is not important here.
4                                                     No. 15-2076

argued that this date and time information was enough by
itself to defeat Barry’s Wiretap Act claim. Frank also argued
that he can’t be liable under the Act for disclosing Barry’s
own emails to him in response to his own discovery request
in the divorce proceeding. The judge agreed with these
arguments and dismissed the Wiretap Act claims against
both defendants.
                         II. Discussion
    The Wiretap Act makes it unlawful to “intentionally in-
tercept[] [or] endeavor[] to intercept … any wire, oral, or
electronic communication.” 18 U.S.C. § 2511(1)(a). The Act
also prohibits the intentional “disclos[ure]” or “use[]” of the
contents of an unlawfully intercepted electronic communica-
tion. Id. § 2511(1)(c), (d). “[I]ntercept” is defined as “the aural
or other acquisition of the contents of any wire, electronic, or
oral communication.” Id. § 2510(4). “[E]lectronic communica-
tion,” in turn, is “any transfer of signs … of any nature
transmitted in whole or in part by a wire, radio, electromag-
netic, photoelectronic or photooptical system.” Id. § 2510(12).
    The parties’ briefs are largely devoted to a debate about
whether the Wiretap Act requires a “contemporaneous”
interception of an electronic communication—that is, an
interception that occurs during transmission rather than after
the electronic message has “come to rest on a computer
system.” United States v. Szymuszkiewicz, 622 F.3d 701, 703
(7th Cir. 2010). Several circuits have held that the Wiretap
Act covers only contemporaneous interceptions—
understood as the act of acquiring an electronic communica-
tion in transit—rather than the acquisition of stored electron-
ic communications, which is addressed by the Stored Com-
munications Act. Fraser v. Nationwide Mut. Ins. Co., 352 F.3d
No. 15-2076                                                    5

107, 113 (3d Cir. 2003); United States v. Steiger, 318 F.3d 1039,
1047 (11th Cir. 2003); Konop v. Hawaiian Airlines, Inc.,
302 F.3d 868 (9th Cir. 2002); Steve Jackson Games, Inc. v. Secret
Serv., 36 F.3d 457 (5th Cir. 1994). We noted this trend in
Szymuszkiewicz but had no occasion to decide whether we
agreed. 622 F.3d at 705–06. We do not need to take a position
today. Even if the Wiretap Act covers only contemporaneous
interceptions, Barry has stated a Wiretap Act claim against
Paula, and dismissal of the claim against her was error.
    The amended complaint alleges that Paula’s interception
of his emails “was contemporaneous with the transmission
insofar as the electronic messages destined for [Barry] were
forwarded to [Paula] at the same time they were received by
[Barry’s email] servers.” The defendants insist that the
emails attached to the complaint decisively show that the
interception was not contemporaneous.
    A plaintiff can “plead himself out of court by pleading
facts that show that he has no legal claim.” Atkins v. City of
Chicago, 631 F.3d 823, 832 (7th Cir. 2011). This can occur
when the complaint includes “facts that establish an impene-
trable defense to its claims.” Hecker v. Deere & Co., 556 F.3d
575, 588 (7th Cir. 2009) (quoting Tamayo v. Blagojevich,
526 F.3d 1074, 1086 (7th Cir. 2008)). Put slightly differently,
“[a] plaintiff pleads himself out of court when it would be
necessary to contradict the complaint in order to prevail on
the merits.” Id. Although the defendants strenuously argue
otherwise, the emails attached to the complaint do not
conclusively defeat Barry’s allegation that Paula intercepted
his emails contemporaneously with their transmission.
   The emails appear to come from one of Paula’s email cli-
ents. Those that were sent from Barry’s account to the other
6                                                           No. 15-2076

women show the time his email client sent the message; the
emails he received from the other women show the time his
email client received the message. Each email also shows the
time Paula’s email client received the forwarded message
from Barry’s account.3 The district judge read these “sent”
and “received” markings in the defendants’ favor, noting
that there are gaps between the time Barry sent or received
an email and the time Paula received the forwarded email.
The judge observed that “[t]he shortest interval between an
original email[] and the email forwarding it to Paula’s
account[] is approximately three hours.” Although this
reasoning seems sensible on its face, there are three inde-
pendently sufficient reasons why the time markings on the
emails do not establish an “impenetrable defense” to the
Wiretap Act claims.
    First, the judge misunderstood when an interception oc-
curs. He assumed that the time Paula’s email client received
the forwarded emails was the moment of interception.
Although this interpretation of “interception” is under-
standable, we explained in Szymuszkiewicz that the intercep-
tion of an email need not occur at the time the wrongdoer
receives the email; in Szymuszkiewicz “[t]he copying at the
server was the unlawful interception.” 622 F.3d at 704. Be-
cause Barry’s case was dismissed on the pleadings, we do
not know how Paula’s auto-forwarding rule worked. For
example, we cannot tell if a server immediately copied
Barry’s emails—at which point the interception would be
complete—even though Paula’s email client may not have
received them until later.


3   These times are displayed down to the nearest minute.
No. 15-2076                                                              7

    Second, the judge mistakenly conflated the emails Barry
received and those he sent. If we assume that the Wiretap Act
prohibits only contemporaneous interceptions, the Act
would apply to the acquisition of emails before they “cross[]
the finish line of transmission,” which happens when their
intended recipient actually receives them. United States v.
Councilman, 418 F.3d 67, 80 (1st Cir. 2005) (en banc).
    Putting aside the general problem of determining pre-
cisely when an interception occurs, for the emails Barry
received from the other women, it seems reasonable to com-
pare the time Barry received the message and the time the
email was successfully forwarded to Paula. But that logic
doesn’t apply to emails Barry sent to the other women. The
time markings on those emails tell us nothing about when
transmission of the emails was complete. To know that we
would need to know when the intended recipients—the
women Barry was corresponding with—actually received
the emails. The exhibit attached to the complaint includes a
few email chains that do give this information, but for many
of the emails Barry sent, it’s impossible to know when the
intended recipients received them.4 Because these emails
don’t conclusively establish when the transmissions were

4 Take, for example, one email that appears to have been forwarded by
Barry from his business email account to his personal email account and
also forwarded (perhaps from the Sent folder on Barry’s business
account) to Paula. Paula’s email client appears to have received it two
minutes after the message was forwarded from Barry’s business email
account to his personal account. Because it’s impossible to know when
Barry’s personal account received the email, it is well within the realm of
possibility that Paula received the forwarded email first. If so, Paula’s
acquisition of that email would be a contemporaneous interception:
Paula would have received the email before its intended recipient did.
8                                                         No. 15-2076

completed, it’s possible that they were intercepted contem-
poraneously.
    Finally, it’s highly unlikely that the exhibit attached to
the complaint contains all the emails that were forwarded to
Paula’s email addresses. It’s difficult to imagine what filter-
ing algorithm Paula’s auto-forwarding rule could have used
that would have limited the interception to the small collec-
tion of email messages that are contained in the exhibit.
Barry alleges that Paula’s auto-forward rule was in place for
as long as five years; it’s more likely that these few dozen
emails are only a small fraction of a much larger volume.
    Because the emails attached to the complaint do not con-
clusively establish that there was no contemporaneous
interception, Barry did not plead himself out of court. The
judge was wrong to dismiss the case against Paula on this
ground.
    On the other hand, the claim against Frank (Paula’s law-
yer) fails for an independent reason. The complaint alleges
that Frank “disclosed and used” the contents of the inter-
cepted communications in violation of § 2511(1)(c) and (d).
More specifically, Barry advanced two alternative theories of
liability against the lawyer: (1) Frank “disclosed” the con-
tents of the emails when he produced them in response to
the discovery request and (2) Frank “used” them in connec-
tion with the divorce litigation to embarrass Barry. The
judge rejected both of these arguments and was right to do
so.5


5 For the first time on appeal Barry offers an additional theory: Frank
“disclosed” the contents of the emails to other members of his firm. This
new theory is unsupported by the allegations in the amended complaint.
No. 15-2076                                                                9

    The disclosure theory fails because Barry already knew
the contents of the intercepted emails and indeed invited
their disclosure by requesting them in discovery in the
divorce action. The Wiretap Act doesn’t prohibit the inter-
ception of electronic communications with consent. See
§ 2511. It’s true that this provision does not explicitly ad-
dress the effect of express or implied consent on an alleged
unlawful “disclosure” or “use” (as distinct from an alleged
unlawful “interception”). See United States v. Wuliger,
981 F.2d 1497, 1508 (6th Cir. 1992) (“The statute does not
expressly provide a ‘consent to use’ exception to section
2511(1)(d).”). But to “disclose” something means “[t]o make
(something) known or public; to show (something) after a
period of inaccessibility or of being unknown; to reveal.”
Disclose, BLACK’S LAW DICTIONARY (10th ed. 2014). Frank
did not publicly disclose Barry’s emails, and their content
was hardly unknown to Barry. Accordingly, even if the
emails were unlawfully intercepted, Frank did not unlawful-
ly disclose their content by producing them in response to
Barry’s discovery request. That Frank delivered the emails to
Barry’s attorney and not Barry himself is irrelevant. Barry’s
attorney was Barry for purposes of the response to the
discovery request.
   The use theory fails for a more prosaic reason: The com-
plaint doesn’t identify any use Frank actually made of the
emails. Rather, it alleges that Frank intended to use the emails

We generally permit a plaintiff appealing a Rule 12(b)(6) dismissal to
“elaborate on his factual allegations so long as the new elaborations are
consistent with the pleadings.” FED. R. CIV. P. 12(b)(6); Geinosky v. City of
Chicago, 675 F.3d 743, 745 n.1 (7th Cir. 2012). But this latitude is not
unlimited. Barry took the opportunity to amend his complaint and could
have included this allegation if there was an adequate factual basis for it.
10                                               No. 15-2076

to embarrass Barry during the divorce litigation—in cahoots
with Paula and with the aim of extracting a favorable finan-
cial settlement. But the Wiretap Act does not prohibit incho-
ate intent.
    Accordingly, we AFFIRM the judgment to the extent that
it dismissed the case against Frank. The amended complaint
states a Wiretap Act claim against Paula; to that extent the
judgment is REVERSED, and the case is REMANDED for further
proceedings.
No. 15-2076                                                  11


    POSNER, Circuit Judge, concurring. I agree with Judge
Sykes that under the existing understanding of the Federal
Wiretap Act Paula Epstein violated it if she searched her
husband’s computer for evidence of adultery by him that
she could use against him in divorce proceedings, without
having obtained his consent to her accessing his computer. I
write separately to raise a question that neither party ad-
dresses and is therefore not before us on this appeal—
whether the Act should be thought applicable to such an in-
vasion of privacy; for if not the husband’s suit should be
dismissed.
     Obviously not all claims of privacy are or should be pro-
tected by law. Virtually every adult in a society such as ours
values his or her privacy, but it doesn’t follow that privacy is
always, or even primarily, a social good, which is to say a
good that promotes social welfare. “Privacy” means con-
cealment of facts about a person. Often such concealment
serves a social purpose—an example is concealing the fact
that one is on the verge of inventing a new product or pro-
cess that will be patentable and make the inventor wealthy;
premature disclosure might enable competitors to exploit
the invention to the detriment of the inventor, thus discour-
aging invention. But often the facts sought to be concealed in
the name of privacy are facts that, being disreputable, would
if disclosed publicly tarnish a person’s reputation and by do-
ing so perhaps diminish his or her social and professional
welfare and opportunities. The motive of concealment in
such a case is understandable, but if the concealment is of
genuine misconduct, I am unclear why it should be protect-
ed by the law. I don’t understand why law should promote
12                                                 No. 15-2076

dishonesty and deception by protecting an undeserved, a
rightly tarnished, reputation.
     Among the facts routinely attempted to be concealed for
disreputable reasons is of course marital infidelity. Mr. Ep-
stein wanted to conceal his infidelity from his wife primarily
it seems because the revelation of it would give her added
leverage in a divorce proceeding. I don’t understand why
federal, or for that matter state, law should protect an inter-
est so lacking in any social benefit, especially when one con-
siders that adultery remains a crime in 20 of the nation’s 50
states—including Illinois, see 720 ILCS 5/11-35, where the
parties reside—though it is a crime that is very rarely prose-
cuted. We might compare Mrs. Epstein to a bounty hunter—
a private person who promotes a governmental interest. She
has uncovered criminal conduct hurtful to herself, and de-
serves compensation, such as a more generous settlement in
her divorce proceeding.
      Her husband’s suit under the Federal Wiretap Act is
more than a pure waste of judicial resources: it is a suit seek-
ing a reward for concealing criminal activity. Had the issue
been raised in the litigation, I would vote to interpret the Act
as being inapplicable to—and therefore failing to create a
remedy for—wiretaps intended, and reasonably likely, to
obtain evidence of crime, as in this case, in which the plain-
tiff invoked the Act in an effort to hide evidence of his adul-
tery from his wife.